DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,103,397. Claims 13-20 are rejected based on their dependency from a rejected claim.  Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

App. No. 17/386,118
U.S. Patent No. 11,103,397
1. A patient support apparatus comprising:
1. A patient support apparatus comprising:
a base arranged for movement about a floor surface;
a support structure comprising a base and a patient support surface to support a patient;
a litter supporting a patient support deck having a patient support surface;
a support structure comprising a base and a patient support surface to support a patient;
a lift mechanism operatively attached between the base and the litter to facilitate movement of the patient support surface relative to the floor surface, the lift mechanism including an actuator system with a linear actuator to move the patient support surface relative to the floor surface between a first configuration and a second configuration with the patient support surface spaced further from the floor surface in the first configuration than in the second configuration;
an actuator system to facilitate movement of the patient support surface relative to a floor surface between a lowered configuration and a raised configuration with the patient support surface spaced further from the floor surface in the raised configuration than in the lowered configuration;
a sensor responsive to changes in position of the patient support surface caused by the actuator system; and
one or more sensors responsive to changes in position of the patient support surface caused by the actuator system; and
a controller operably coupled to the sensor and the actuator system, the controller being configured to operate the actuator of the actuator system to move the patient support surface and to monitor the movement of the patient support surface by sensing positions of the patient support surface over time, and the controller being further configured to identify a frictional load event on the lift mechanism during the movement in a current cycle between the first configuration and the second configuration in a same direction and associate the frictional load event with a sensed position of the patient support surface in the current cycle while continuing the movement in the current cycle.
a controller operably coupled to the one or more sensors and the actuator system, wherein the controller is configured to operate the actuator system to move the patient support surface and to monitor the movement of the patient support surface by sensing positions of the patient support surface over time, the controller being further configured to identify a frictional load event on the actuator system during the movement in a current cycle between the raised configuration and the lowered configuration in a same direction and associate the frictional load event with a sensed position of the patient support surface in the current cycle while continuing the movement in the current cycle.
2. The patient support apparatus of claim 1, wherein the controller is configured to identify the frictional load event on the lift mechanism by determining an error between a desired value of a movement parameter and an actual value of a movement parameter.
2. The patient support apparatus of claim 1, wherein the controller is configured to identify the frictional load event on the actuator system by determining an error between a desired value of a movement parameter and an actual value of a movement parameter.
3. The patient support apparatus of claim 2, comprising one or more feedback sensors coupled to the controller to determine the actual value of the movement parameter; and wherein the movement parameter comprises one or more of position, speed, and acceleration.
3. The patient support apparatus of claim 2, comprising one or more feedback sensors coupled to the controller to determine the actual value of the movement parameter; and wherein the movement parameter comprises one or more of position, speed, and acceleration.
4. The patient support apparatus of claim 2, wherein the controller is configured to identify the frictional load event by comparing the error to an allowable error threshold and determining that the error is outside the allowable error threshold; and
4. The patient support apparatus of claim 2, wherein the controller is configured to identify the frictional load event by comparing the error to an allowable error threshold and determining that the error is outside the allowable error threshold; and
wherein the allowable error threshold comprises one or more of an acceptable error value and a range of acceptable error values.
wherein the allowable error threshold comprises one or more of an acceptable error value and a range of acceptable error values.
5. The patient support apparatus of claim 2, wherein the controller is configured to determine a second error in the current cycle and compare the error and the second error to identify a maximum error.
5. The patient support apparatus of claim 2, wherein the controller is configured to determine a second error in the current cycle and compare the error and the second error to identify a maximum error.
6. The patient support apparatus of claim 5, wherein the controller is configured to log the maximum error in an error log and associate the maximum error with the sensed position of the patient support surface.
6. The patient support apparatus of claim 5, wherein the controller is configured to log the maximum error in an error log and associate the maximum error with the sensed position of the patient support surface.
7. The patient support apparatus of claim 6, wherein the controller is configured to compare the maximum error with a previously logged error associated with the sensed position of the patient support surface to determine an average error for the sensed position.
7. The patient support apparatus of claim 6, wherein the controller is configured to compare the maximum error with a previously logged error associated with the sensed position of the patient support surface to determine an average error for the sensed position.
8. The patient support apparatus of claim 6, wherein the controller is configured to remove the maximum error from the error log in response to an absence of a frictional load event on the lift mechanism at the sensed position in another cycle, following the current cycle.
8. The patient support apparatus of claim 6, wherein the controller is configured to remove the maximum error from the error log in response to an absence of a frictional load event on the actuator system at the sensed position in another cycle, following the current cycle.
9. The patient support apparatus of claim 2, wherein the controller is configured to compensate for the frictional load event by adjusting operation of the actuator system in the same direction in a next cycle, following the current cycle.
9. The patient support apparatus of claim 2, wherein the controller is configured to compensate for the frictional load event by adjusting operation of the actuator system in the same direction in a next cycle, following the current cycle.
10. The patient support apparatus of claim 9, wherein the controller is configured to adjust operation of the actuator system by adjusting the desired value of the movement parameter to a ramped value for a predetermined period of time and then returning to the desired value.
10. The patient support apparatus of claim 9, wherein the controller is configured to adjust operation of the actuator system by adjusting the desired value of the movement parameter to a ramped value for a predetermined period of time and then returning to the desired value.
11. The patient support apparatus of claim 1, wherein the controller comprises a counter to count a number of frictional load events that occur at the sensed position of the patient support surface over a plurality of cycles, the controller being configured to compensate for the frictional load event by adjusting operation of the actuator system in the same direction in a next cycle if the number of frictional load events meets or exceeds a threshold number.
11. The patient support apparatus of claim 1, wherein the controller comprises a counter to count a number of frictional load events that occur at the sensed position of the patient support surface over a plurality of cycles, the controller being configured to compensate for the frictional load event by adjusting operation of the actuator system in the same direction in a next cycle if the number of frictional load events meets or exceeds a threshold number;

12. The patient support apparatus of claim 11, wherein the controller is configured to determine, during the next cycle, when the patient support surface is within a predefined distance of the sensed position at which one or more frictional load events occurred, and to begin adjusting operation of the actuator system when the patient support surface is within the predefined distance of the sensed position.
wherein the controller is configured to determine, during the next cycle, when the patient support surface is within a predefined distance of the sensed position at which one or more frictional load events occurred, and to begin adjusting operation of the actuator system when the patient support surface is within the predefined distance of the sensed position.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116